DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. USPG Pub No.: US 2004/0035237.
Regarding Claim 1, Matsui teaches a gearshift device (see figures 1, 2, and 4 and [0002]-[0007]), comprising: 
a magnetic plate (figures 4-5, 25); and 
sensors (38-41) for sensing the magnetic plate to output a gear signal (discussed in [0036]-[0037] in which discuss the signals going from the hall sensors to the controller 43), 
wherein the magnetic plate comprises M coding regions for distinguishing M gears (figures 6(a)-6(e) discloses that the magnetic plate has 5 coding regions that correspond to 5 gearing configurations), 
at least two 5coding regions of the M coding regions share a same region of the magnetic plate (see figures 6(a)-6(e) in which the P position and the D position overlap, and the F position and the N position overlap); 
and wherein M is a positive integer greater than or equal to 2 (M is 5 for the 5 gearing configurations).  
Regarding Claim 10, the device as recited in claim 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the apparatus because the recited method steps will be performed during normal operation of the apparatus.  Therefore, Claim 10 is also rejected.
Regarding Claim 2, Matsui teaches the gearshift device according to claim 1, wherein for any one of the coding regions, at least one remaining coding region shares the same region of the magnetic plate with the coding region (see figures 6(a)-6(e) which demonstrates this as multiple coding regions share the same regions of detection of the magnetic plate).  
Regarding Claim 9, Matsui teaches the gearshift device according to claim 1, wherein the sensors are Hall sensors (discussed in [0034] and [0036]).  15
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852